DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19, 24-28 and 31-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11321571. Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant application # 17720091
Patent # 11321571
19. (New) A vehicle identification method, the method comprising: obtaining an image including at least a portion of a vehicle; identifying at least one of a license plate number of the vehicle and a descriptor of the vehicle by using image processing on the image; determining a probability value that the image includes the identified at least one of the license plate number and the descriptor; associating the at least one of the license plate number and the descriptor, and the probability value, with the image as image metadata; identifying one or more like images, each having respective metadata including the identified at least one of the license plate number and the descriptor, wherein the identified one or more like images are each part of at least one vehicle identification profile in a database; comparing the image metadata to the respective metadata of the one or more like images; and adding the image with the image metadata to a profile of the at least one vehicle identification profile based on the comparison.








24. (New) The method of claim 23, wherein the at least one camera is a part of an in- car video (ICV) system comprising a plurality of cameras disposed on and within another vehicle.

25. (New) The method of claim 19, wherein identifying the license plate number comprises performing optical character recognition on the image to recognize one or more alphanumeric characters from the license plate.

26. (New) The method of claim 19, wherein identifying the descriptor of the vehicle comprises performing object recognition on the image to identify characteristics of the vehicle.

27. (New) The method of claim 19, wherein the license plate number is identified based on an automatic license plate recognition (ALPR) system, and the descriptor is identified based on a vehicle recognition system.


28. (New) A vehicle identification system, the system comprising: a camera configured to capture an image frame from a video signal including a vehicle; 
at least one database configured to store vehicle identification profiles; and at least one processor configured to execute instructions stored on a memory to:
 identify at least one of a license plate number and a descriptor of the vehicle contained in the image frame using image processing on the image frame; 

determine a probability value that the image frame includes the identified at least one of the license plate number and the descriptor; 


associating the at least one of the license plate number and the descriptor, and the probability value, with the image frame as image metadata;
 identify a vehicle identification profile in a database using the at least one of the license plate number and the descriptor, the identified vehicle identification profile comprising one or more other image frames associated with respective metadata that includes the at least one of the license plate number and the descriptor; and 

add the image frame including the image metadata to the vehicle identification profile.








31. (New) The system of claim 28, wherein capturing the image frame comprises detecting the license plate in the video signal and, in response said detection, capturing the image frame.

32. (New) The system of claim 28, wherein identifying the license plate number comprises performing optical character recognition on the at least one image frame to recognize one or more alphanumeric characters from the license plate.

33. (New) The system of claim 28, wherein identifying the descriptor of the vehicle comprises performing object recognition on the at least one image frame to identify characteristics of the vehicle.

34. (New) The system of claim 28, wherein identifying the vehicle identification profile comprises identifying other vehicle reads stored in the vehicle identification profile that match the vehicle read based on the probability values.
35. (New) The system of claim 34, wherein identifying the other vehicle reads comprises identifying the one or more other image frames associated with a license plate number that matches the license plate number identified from the image frame based on a probability value of the license plate number.

36. (New) The system of claim 34, wherein identifying the other vehicle reads comprises identifying the one or more other image frames associated with descriptors that match the descriptor identified from the image frame based on probability values of the identified descriptor.
37. (New) The system of claim 28, further comprising: an automatic license plate recognition (ALPR) system configured to identify the license plate number; and a vehicle recognition system configured to identify one or more visual characteristics of the vehicle.

38. (New) The system of claim 28, wherein the camera is a part of an in-car video (ICV) system comprising a plurality of cameras disposed on and within another vehicle.
1. A vehicle identification method, the method comprising: capturing, by a camera, a read of a vehicle comprising at least one image frame from a video signal including at least a portion vehicle; identifying at least one of a license plate number and a descriptor of the vehicle contained in the read using image processing on the at least one image frame; determining a probability value that the read includes the vehicle based on the identified at least one of the license plate number and the descriptor; when the probability value exceeds a threshold value, identifying a vehicle identification profile in a database using the identified at least one of the license plate number and the descriptor, the identified vehicle identification profile comprising one or more other vehicle reads associated with the identified at least one of the license plate number and the descriptor based on probability values that the other vehicle reads correspond to the vehicle; and updating the vehicle identification profile to include the captured read, wherein the vehicle identification profile is associated with a probability value based on probability values of each of the other vehicle reads of the vehicle identification profile, and updating the vehicle identification profile comprises updating the probability value of the vehicle identification profile based on the probability values associated with the captured read.

9. The method of claim 1, wherein the camera is a part of an in-car video (ICV) system comprising a plurality of cameras disposed on and within another vehicle.

3. The method of claim 1, wherein identifying the license plate number comprises performing optical character recognition on the at least one image frame to recognize one or more alphanumeric characters from the license plate.

4. The method of claim 1, wherein identifying the descriptor of the vehicle comprises performing object recognition on the at least one image frame to identify the characteristics of the vehicle.

8. The method of claim 1, wherein the license plate number is identified based on an automatic license plate recognition (ALPR) system, and the one or more visual characteristics are identified based on a vehicle recognition system.

10. A vehicle identification system, the system comprising: a camera configured to capture a read of a vehicle comprising at least one image frame from a video signal including a vehicle; 
at least one database configured to store vehicle identification profiles; and at least one processor configured to execute instructions stored on a memory to: 
identify at least one of a license plate number and a descriptor of the vehicle contained in the read using image processing on the at least one image frame; 

determine a probability value that the read includes the vehicle based on the identified at least one of the license plate number and the descriptor;

 when the probability value exceeds a threshold value,

 identify a vehicle identification profile in a database using the identified at least one of the license plate number and the descriptor, the identified vehicle identification profile comprising one or more other vehicle reads associated with the identified at least one of the license plate number and the descriptor based on probability values that the other vehicle reads correspond to the vehicle; and update a vehicle identification profile to include the captured read, wherein the vehicle identification profile is associated with a probability value based on probability values of each of the other vehicle reads of the vehicle identification profile, and updating the vehicle identification profile comprises updating the probability value of the vehicle identification profile based on the probability values associated with the captured read.

11. The system of claim 10, wherein capturing the read comprises detecting the license plate in the video signal and, in response said detection, capturing the at least one image frame.

12. The system of claim 10, wherein identifying the license plate number comprises performing optical character recognition on the at least one image frame to recognize one or more alphanumeric characters from the license plate.

13. The system of claim 10, wherein identifying the descriptor of the vehicle comprises performing object recognition on the at least one image frame to identify the characteristics of the vehicle.

14. The system of claim 10, wherein identifying the vehicle identification profile comprises identifying other vehicle reads stored in the vehicle identification profile that match the vehicle read based on the probability values.

15. The system of claim 14, wherein identifying the other vehicle reads comprises identifying other vehicle reads associated with a license plate number that matches the license plate number identified from the captured read based on a probability value of the license plate number.

16. The system of claim 14, wherein identifying the other vehicle reads comprises identifying other vehicle reads associated with descriptors that match the descriptor identified from the captured read based on probability values of the identified descriptor.

17. The system of claim 10, further comprising: an automatic license plate recognition (ALPR) system configured to identify the license plate number; and a vehicle recognition system configured to identify the one or more visual characteristics.

18. The system of claim 10, wherein the camera is a part of an in-car video (ICV) system comprising a plurality of cameras disposed on and within another vehicle.


     	 Claims 19, 24-28, 31-38 of the instant application is unpatentable under the judicially created doctrine of “obviousness-type” double patenting with respect to claim 1 of U.S. Patent because claims are substantially similar to or also recites limitations within Claim 1.  
Application claims defines an obvious variation of the invention claimed in U.S. Patent. 
The assignee of all applications of all applications is the same.
Claim 1 of the instant application is anticipated by patent claim 1 in that claim of the patent contains all the limitations of claim 1 of the instant application.  Claim 1 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.
   	Similarly, claims 20-23  and 29-30 of the instant application is unpatentable under the judicially created doctrine of “obviousness-type” double patenting with respect to claim 1 of U.S. Patent because claims are substantially similar to or also recites limitations within Claim 1.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 19-22, 25-27, 28-30,32-37 are rejected under 35 U.S.C. 103 as being unpatentable over Paul et al. (US 2012/0155712)(hereafter Paul) in view of Geva  et al. (US 2009/0208059) (hereafter Geva).
 	Regarding claims 19 and 28, Paul discloses a vehicle identification method, the method comprising: 
obtaining an image including at least a portion of a vehicle (paragraphs [0003], [0005], vehicle license plate image); 
identifying at least one of a license plate number of the vehicle and a descriptor of the vehicle by using image processing on the image (see, paragraph [0005], [0007], identify characters representing vehicle’s license plate number, paragraph [0026], In addition to the license plate image, additional auxiliary data may be determined 212 from the vehicle image. The auxiliary data may include two or more components. For example, the auxiliary data may include vehicle specific data and commuter data. Vehicle data may be determined by various image processing algorithms and include vehicle color (if a color camera or image acquisition device is used), vehicle shape, vehicle design elements near the license plate, distinguishing marks (e.g., rust streaks, bent license plate, dents, bumper stickers, and other distinguishing marks), physical attributes, customized features, vehicle make, vehicle model, model badges and emblems, and any other data related to the vehicle); 
 determining a probability value that the image includes the identified at least one of the license plate number and the descriptor (see, paragraph [0012] determining, by the processing device, a license plate number and associated confidence level based upon the license plate image, see, also paragraph [0013], [0023], ALPR system determines the confidence level for each character, [0025], To determine the associated confidence level, the OCR identification algorithm may associate a confidence number for each character in the license plate number); 
associating the at least one of the license plate number and the descriptor, and the probability value, with the image as image metadata (paragraph [0036], read 208 and a license plate image is isolated. The OCR identification algorithm may be performed 210, and based upon the OCR identification algorithm, the ALPR system may return the following results: [0037] New York: 93149-JH, Confidence=0.4 [0038] New York: 93149-J4, Confidence=0.4);
 identifying one or more like images, each having respective metadata including the identified at least one of the license plate number and the descriptor, wherein the identified one or more like images are each part of at least one vehicle identification profile in a database (para [0003], an ALPR system can be used to identify a stolen vehicle by comparing the license plate content of a vehicle against a database of stolen vehicle license plates to determine any potential matches. Para [0025], the OCR identification algorithm may associate a confidence number for each character in the license plate number. For example, for each character that returns a single match, the confidence number for that character may be 1. For each character that returns multiple matches, the confidence number may be reduced accordingly based on the number of matches. For example, if a character returns two matches, its associated confidence number may be 0.40. If a character returns three matches, its associated confidence number may be 0.25. [0046] The auxiliary data may be organized into a database having three sets of related data: (1) Vehicle data; (2) Commuter data; and (3) associated license plate number. Based upon the number of times a vehicle image has been captured, and the relevant information that may be extracted from those images, the vehicle data and the commuter data may be more robust sets of information than the associated license plate number. However, these robust sets of information may be more important to identifying a vehicle based upon an image obtained in noisy conditions (e.g., bad weather or dim lighting) than the associated license plate number, paragraph [0052]); 
comparing the image metadata to the respective metadata of the one or more like images (paragraph [0003], capturing an image of the license plate and identifying the owner of the vehicle based upon a comparison of the license plate content (e.g., the issuing state and the license plate number/letter combination) against one or more databases of vehicle registration information. Similarly, an ALPR system can be used to identify a stolen vehicle by comparing the license plate content of a vehicle against a database of stolen vehicle license plates to determine any potential matches, [0041] Based upon the OCR identification algorithm, and a comparison of corresponding likenesses between the extracted auxiliary data and stored auxiliary data, the ALPR system may be able to perform 214 a more detailed and accurate recognition of the vehicles based upon the auxiliary data and adjust the confidence levels. For example, the confidence levels of the results of the OCR identification algorithm may now be: [0042] New York: 93149-JH, Confidence=0.9 [0043] New York: 93149-J4, Confidence=0.2); and 
But, Paul does not explicitly disclose adding the image with the image metadata to a profile of the at least one vehicle identification profile based on the comparison.
However, in same field of endeavor, Geva teaches in paragraph [0063], vehicle identification using optical images and teaches updating the vehicle identification profile to include the captured read (if at a future data vehicle 11-111-11 is imaged and identified from the raw image by camera 24H, the raw image [read], features, and feature values of the features are stored in the appropriate fields of the camera, and typically, if there is an earlier raw image and its related data in database 40, the earlier raw image and data are overwritten by a later raw image and related data from step 70 [the captured read is updated in the vehicle identification profile/ vehicle listing in the database]; Fig. 3; Para. [0063]). 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Geva with the Paul, for the purpose of updating the vehicle identification profile using the database to include the captured read to effectively analyzing and determining the identity of the vehicle.

 	Regarding claim 20, Paul further discloses the method, further comprising: based on a determination that the probability value exceeds a threshold value, identifying the one or more like images based on probability values of the one or more like images ([0041] Based upon the OCR identification algorithm, and a comparison of corresponding likenesses between the extracted auxiliary data and stored auxiliary data, the ALPR system may be able to perform 214 a more detailed and accurate recognition of the vehicles based upon the auxiliary data and adjust the confidence levels. For example, the confidence levels of the results of the OCR identification algorithm may now be: [0042] New York: 93149-JH, Confidence=0.9 [0043] New York: 93149-J4, Confidence=0.2. [0044] The ALPR system may compare 216 the updated confidence levels for each license plate against a confidence threshold. According to an exemplary comparison and correspondence algorithm, if one of the updated confidence levels is higher than the confidence threshold, the result of the OCR identification algorithm having the highest confidence level may be reported 218 to a requesting authority such as an automated tolling system billing department or a law enforcement agency. Similarly, the auxiliary data stored in association with the identified license plate number may be updated 220 to include the auxiliary data determined 212 from the current vehicle image.).

 	Regarding claim 21, Paul further discloses the method, wherein the identifying the one or more like images based on the probability values comprises: identifying first images in the database having the at least one of the license plate number and the descriptor as metadata (see, para [0031], The ALPR may access a database of license plate numbers and accompanying auxiliary data to compare or correspond the test data in order to determine a final recognition, [0034] The ALPR system may perform 214 the final recognition for each result of the OCR identification algorithm based upon stored auxiliary data. Each result of the OCR identification algorithm is loaded from a database including any associated auxiliary data. Based upon a comparison of the OCR results, the auxiliary data determined 212 as the vehicle passes the image capture device, and the loaded auxiliary data, an updated confidence level for each OCR identification algorithm may be determined); and determining the one or more like images by identifying first images whose probability values exceed the threshold value (see, step216, confidence is greater than threshold), wherein the probability values of the first images correspond to the at least one of the license plate number and the descriptor (see, step 214, perform recognition using auxiliary data, [0036] As an example, a vehicle image is obtained, read 208 and a license plate image is isolated. The OCR identification algorithm may be performed 210, and based upon the OCR identification algorithm, the ALPR system may return the following results: [0037] New York: 93149-JH, Confidence=0.4 [0038] New York: 93149-J4, Confidence=0.4).

 	Regarding claim 22, Paul further discloses the method, wherein the profile is associated with a profile probability value based on existing probability values of all existing images in the profile (see, paragraph [0026], probability values), the method further comprising: updating the profile probability value using the probability value of the image (see, step 220 , update auxiliary data, see, paragraph [0048], To continue the above example, the confidence threshold may be 0.85. The ALPR system may compare 216 the updated confidence level of each OCR identification algorithm result against the confidence threshold. Thus, NY: 93149-JH may return a positive result of the comparison 216 as its associated confidence level is above the confidence threshold. Conversely, NY: 93149-J4 may return a negative result of the comparison 216 as its associated confidence level is below the confidence threshold. As such, the ALPR system report 218 the license plate as NY: 93149-JH, update 220 the stored auxiliary data with the data extracted from the vehicle image, and continue processing 208 the next vehicle image).

 	Regarding claim 25, Paul further discloses the method, wherein identifying the license plate number comprises performing optical character recognition on the image to recognize one or more alphanumeric characters from the license plate (see, paragraphs [0005], [0021], [0023], [0024]).

 	Regarding claim 26, Paul further discloses the method, wherein identifying the descriptor of the vehicle comprises performing object recognition on the image to identify characteristics of the vehicle (see, paragraph [0026]).

 	Regarding claims 27 and 37, Paul further discloses the method, wherein the license plate number is identified based on an automatic license plate recognition (ALPR) system, and the descriptor is identified based on a vehicle recognition system (see, paragraph [0021]).

 	Regarding claim 29, Paul discloses the system, wherein the at least one processor is further configured to: compare the image metadata to the respective metadata of the one or more other image frames of the vehicle identification profile (paragraph [0003], capturing an image of the license plate and identifying the owner of the vehicle based upon a comparison of the license plate content (e.g., the issuing state and the license plate number/letter combination) against one or more databases of vehicle registration information. Similarly, an ALPR system can be used to identify a stolen vehicle by comparing the license plate content of a vehicle against a database of stolen vehicle license plates to determine any potential matches, [0041] Based upon the OCR identification algorithm, and a comparison of corresponding likenesses between the extracted auxiliary data and stored auxiliary data, the ALPR system may be able to perform 214 a more detailed and accurate recognition of the vehicles based upon the auxiliary data and adjust the confidence levels. For example, the confidence levels of the results of the OCR identification algorithm may now be: [0042] New York: 93149-JH, Confidence=0.9 [0043] New York: 93149-J4, Confidence=0.2); and wherein adding the image frame to the vehicle identification profile comprises adding the image frame based on the comparison (Geva, teaches in paragraph [0063], vehicle identification using optical images and teaches updating the vehicle identification profile to include the captured read (if at a future data vehicle 11-111-11 is imaged and identified from the raw image by camera 24H, the raw image [read], features, and feature values of the features are stored in the appropriate fields of the camera, and typically, if there is an earlier raw image and its related data in database 40, the earlier raw image and data are overwritten by a later raw image and related data from step 70 [the captured read is updated in the vehicle identification profile/ vehicle listing in the database]; Fig. 3; Para. [0063]). Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Geva with the Paul, for the purpose of updating the vehicle identification profile using the database to include the captured read to effectively analyzing and determining the identity of the vehicle).

 	Regarding claim 30, Paul further discless the system, wherein the vehicle identification profile is associated with a probability value based on probability values of each of the one or more other image frames of the vehicle identification profile (see, paragraph [0012] determining, by the processing device, a license plate number and associated confidence level based upon the license plate image, see, also paragraph [0013], [0023], ALPR system determines the confidence level for each character, [0025], To determine the associated confidence level, the OCR identification algorithm may associate a confidence number for each character in the license plate number), and wherein the at least one processor is further configured to: update the probability value of the vehicle identification profile based on the probability value associated with the image frame ([0035] As before, to determine the updated confidence level, several approaches may be used. For example, for each auxiliary data that matches a stored record, the original associated confidence level may be increased accordingly such that the original associated confidence level is scaled closer to the upper limit of the confidence level. Alternatively, a second confidence level may be obtained based solely upon the auxiliary data. This second confidence level may then be averaged with the original associated confidence level to produce the updated confidence level).
 	Regarding claim 32, the combined teachings of Paul and Geva as a whole discloses all the subject matter as recited in claim 1 above, Paul further discloses at least one database configured to store vehicle identification profiles (paragraph [0003], [0027], [0032], the ALPR system may determine related commuter statistics and store them along with the other auxiliary data in a database) and processor further configured to perform the associated method steps of claim 1 (see, Fig. 2, [0051], see, claim 10, processing device).

	Regarding claim 33, Paul further discloses the system, wherein identifying the descriptor of the vehicle comprises performing object recognition on the at least one image frame to identify characteristics of the vehicle (see, paragraph [0005], [0021]).

 	Regarding claim 34, Paul further discloses the system of claim 28, wherein identifying the vehicle identification profile comprises identifying other vehicle reads stored in the vehicle identification profile that match the vehicle read based on the probability values (profile that match the vehicle read based on the probability values (see, Fig. 2, in case of confidence
not greater than threshold, the results are providing dot update the auxiliary data, 220 and
confidence is again checked to whether more than threshold or not. Paras. [0039]- [0041]; auxiliary data, such as vehicle data, may be stored as an entry [vehicle identification profile] in a database; Paras. [0026] -[0027], see, paragraph [0041], Based upon the OCR identification algorithm, and a comparison of corresponding likenesses between the extracted auxiliary data and stored auxiliary data, the ALPR system may be able to perform 214 a more detailed and accurate recognition of the vehicles based upon the auxiliary data and adjust the confidence levels. For example, the confidence levels of the results of the OCR identification algorithm may now be: [0042] New York: 93149-JH, Confidence=0.9 [0043] New York: 93149 -J4, Confidence=0.2). Paul does not explicitly disclose wherein identifying the vehicle identification profile comprises identifying other vehicle reads stored in the vehicle identification profile. However, in same field of endeavor, Geva teaches wherein other vehicle reads stored in the vehicle identification profile (if at a future data vehicle 11-111-11is imaged and identified from the raw image by camera 24H, the raw image [read], features, and feature values of the features are stored in the appropriate fields of the camera, and typically, if there is an earlier raw image and its related data in database 40, the earlier raw image and data are overwritten by a later raw image and related data from step 70 [the captured reads, which includes captured reads from other vehicles, are stored and updated in the respective vehicle identification profile/ vehicle listing in the database); Fig. 3; Para. [0063]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Geva with the Paul, as a whole, for identifying another vehicle read as stored in the vehicle identification profile and providing for the license plate to be manually identified by an operator in case the automatic license plate recognition does not meet confidence requirements (Geva; Paragraph [0052]).

 	Regarding claim 35, Paul further discloses the system, wherein identifying the other vehicle reads comprises identifying the one or more other image frames associated with a license plate number that matches the license plate number identified from the image frame based on a probability value of the license plate number (paragraphs [0026], [0027], Paras. [0039]-[0041]). Paul does not explicitly disclose wherein identifying the other vehicle reads comprises identifying other vehicle reads associated with a license plate number. Geva teaches wherein identifying the other vehicle reads comprises identifying other vehicle reads associated with a license plate number (as shown in the database, vehicle 11-111-11 has a raw image, features, and feature values from cameras 24A and 24B, but not from camera 24H; Fig. 3; Para. [0063]; if at a future data vehicle 11-111-11is imaged and identified from the raw image by camera 24H, the raw image [read], features, and feature values of the features are stored in the appropriate fields of the camera [if the vehicle is identified, which uses the license plate recognition, other previous reads of the vehicle are also identified, which are associated with the same identified license plate number]; Fig. 3; Para. [0063]; see also Para. [0055]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Geva with the Paul, as a whole, for the purpose of identifying other vehicle reads associated with a license plate number and thereby providing the means for the license plate to be manually matched by an operator in case the automatic license plate recognition does not meet confidence requirements (Geva; Para. [0052]).

 	Regarding claim 36,  Paul discloses the system, wherein identifying the other vehicle reads comprises identifying the one or more other image frames associated with descriptors that match the descriptor identified from the image frame based on probability values of the identified descriptor (Paras. [0039]-[0041]; auxiliary data, such as vehicle data, may be stored as an entry [vehicle identification profile] in a database; Paras. [0026] - [0027]; in additional to the license plate image, additional auxiliary data may be determined 22 from the vehicle image using image processing algorithms, including vehicle color, vehicle shape, vehicle design elements near the license plate, distinguishing marks, physical attributes, customized features, vehicle make, vehicle model, model badges and emblems, and any other data related to the vehicle [the auxiliary data includes vehicle descriptors, see Specification, Para. [0028]; Para. [0026]; based upon the OCR identification algorithm, and a comparison of corresponding likenesses between the extracted auxiliary data and stored auxiliary data, the ALPR system may be able to perform 214 a more detailed and accurate recognition of the vehicles based upon the auxiliary data and adjust the confidence levels (potential matching vehicles are first identified by the probability that their license plates are the identified license plate from the captured read; these potential matching vehicles have identified vehicle data, including auxiliary data / vehicle identification profiles; the stored auxiliary data/ descriptors of the potential matching vehicles and the extracted auxiliary data I identified descriptors from the captured image are then compared, and a new probability value I confidence level is calculated that indicates how well they match; thus, vehicle data is identified that is associated with descriptors that match the identified descriptor based on probability values]; Fig. 2; Para. [0041]). Paul does not explicitly disclose wherein identifying the other vehicle reads comprises identifying other vehicle reads associated with descriptors. Geva teaches wherein identifying the other vehicle reads comprises identifying another vehicle reads associated with [features] (as shown in the database, vehicle 11-111-11 has a raw image, features, and feature values from cameras 24A and 24B, but not from camera 24H; Fig. 3; Para. [0063];if at a future data vehicle 11-111-11is imaged and identified from the raw image by camera 24H, the raw image [read], features, and feature values of the features are stored in the appropriate fields of the camera (if the vehicle is identified, which uses the features for recognition, other previous reads of the vehicle are also identified, which are associated with the same features]; Fig. 3; Para. (0063]; see also Para. (0055]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paul with the teaching of Geva for the purpose of identifying other vehicle reads associated with identified features and thereby providing the means for the license plate to be manually matched by an operator in case the automatic license plate recognition does not meet confidence requirements (Geva; Paragraph [0052]).

9.	Claims 23 and 31 rejected as being unpatentable over Paul and Geva and further in view of Sefton et al (US 2004/0233036) (hereafter Sefton).
Regarding Claims 23 and 31, the combined teachings fail to explicitly disclose wherein
capturing the read comprises detecting the license plate in the video signal and, in response said detection, capturing the at least one image frame. However, in same field of endeavor, Sefton teaches, in paragraph [0005], video image processing, and extracting license plate, automated monitoring and access control of vehicular traffic within secured areas and teaches wherein capturing the read comprises detecting the license plate in the video signal and, in response said detection, capturing the at least one image frame (the reading of the license plate is triggered by the plate being detected within the camera video (detecting the license plate in the video triggers capturing the read of the license plate, which includes at least one image frame]; Para. ([0008]; see also Para. [0027]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sefton with the Paul and Geva, for reading license plates after detecting within camera video and thereby providing more automated monitoring system (see, paragraph [0041]).

10.	 Claim 24 is rejected as being unpatentable over Paul, Geva and Sefton and further in view of Simon et al. (US 2010/0195871) (hereafter Simon).
 	Regarding Claims 24, the combined teachings do not explicitly disclose wherein the
camera is a part of an in-car video (ICV) system comprising a plurality of cameras disposed on and within another vehicle. However, in same field of endeavor, Simon teaches [0015] FIG. 1 generally depicts a surveillance vehicle 10 equipped with a surveillance system 20 (see FIG. 2) that is driving along a roadway 30 in lane 32. Another vehicle 40 is traveling ahead of surveillance vehicle 10 in lane 22, while vehicles 42, 44 are traveling in the same direction as surveillance vehicle 10 in lane 34. Vehicles 46 and 48 are traveling in the oncoming direction in lane 36, across low median 35. Surveillance system 20 generally comprises first and second digital video cameras 22A,22B,a processor 24 (see FIG. 2), and a signal generator 28 (see FIG. 2). Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Simon with Paul, Geva and Sefton, for vehicle identification system including an in-car video system and thereby providing means for more fully autonomous surveillance of moving automotive vehicles from another moving vehicle (Simon; Para. (0007)).
11.	Claim 38 is rejected as being unpatentable over Paul and Geva and further in view of Simon et al. (US 2010/0195871) (hereafter Simon).
 	Regarding Claims 38, the combined teachings do not explicitly disclose wherein the
camera is a part of an in-car video (ICV) system comprising a plurality of cameras disposed on and within another vehicle. However, in same field of endeavor, Simon teaches [0015] FIG. 1 generally depicts a surveillance vehicle 10 equipped with a surveillance system 20 (see FIG. 2) that is driving along a roadway 30 in lane 32. Another vehicle 40 is traveling ahead of surveillance vehicle 10 in lane 22, while vehicles 42, 44 are traveling in the same direction as surveillance vehicle 10 in lane 34. Vehicles 46 and 48 are traveling in the oncoming direction in lane 36, across low median 35. Surveillance system 20 generally comprises first and second digital video cameras 22A,22B,a processor 24 (see FIG. 2), and a signal generator 28 (see FIG. 2). Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Simon with Paul and Geva, for vehicle identification system including an in-car video system and thereby providing means for more fully autonomous surveillance of moving automotive vehicles from another moving vehicle (Simon; Para. (0007)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631